 Case 3:17-cv-05685-MMC Document 78 Filed 11/13/20 Page 1 of 6




Attorneys for Defendant Charlton H. Bonham




General Counsel and Attorney for Intervenor-         Attorneys for Plaintiff
Defendants Pacific Coast Federation of Fishermens   Center for Biological Diversity
Associations (PCFFA) and Institute for Fisheries
Resources (IFR)
Case 3:17-cv-05685-MMC Document 78 Filed 11/13/20 Page 2 of 6




                                      fourth post-stay




                                                            Id.
Case 3:17-cv-05685-MMC Document 78 Filed 11/13/20 Page 3 of 6
Case 3:17-cv-05685-MMC Document 78 Filed 11/13/20 Page 4 of 6




                                        Gary Alexander




                                     Attorney for Defendant Charlton H. Bonham

                                        Catherine Kilduff



                                     Attorneys for Plaintiff
                                     Center for Biological Diversity

                                        Glen Spain


                                     Attorney for Intervenors Pacific Coast
                                     Federation of Fishermens Association and
                                     Institute for Fisheries Resources
Case 3:17-cv-05685-MMC Document 78 Filed 11/13/20 Page 5 of 6




                                              Gary Alexander
Case 3:17-cv-05685-MMC Document 78 Filed 11/13/20 Page 6 of 6




         Center for Biological Diversity v.
         Charlton H. Bonham




                                               /s/ G. Guardado
